El Juez Asociado Se. Figueras,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
Aceptando los fundamentos de hecho y de derecho del auto apelado y vistas las disposiciones legales que en el mismo se citan y los artículos 872 y 63 de la Orden General No. 118. Fallamos que debemos confirmar y confirmamos el auto que en 20 de Marzo último dictó la Corte de Distrito de San Juan, con las costas al apelante.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Sulzbacher y MacLeary. .
El Juez Asociado Sr. Plernández no formó Tribunal en la vista de este caso.